 
 
Exhibit 10.17




INCENTIVE STOCK OPTION




NAME:
       
ADDRESS:
       
DATE:
       

 
You are hereby granted an option, effective as of the date hereof (the “Grant
Date”), to purchase, _____ shares of Common Stock (par value $.01 per share) of
Republic First Bancorp, Inc. (the “Company”) at a price of _____ per share
pursuant to the 2014 Equity Incentive Plan of Republic First Bancorp, Inc. (the
“Plan”) adopted by the Company’s Board of Directors effective April 29,
2014.  Capitalized terms used but not defined herein will have the meaning
ascribed to them in the Plan.
 
Your option price is intended to be equal to the fair market value of the
Company’s Common Stock on the Grant Date as determined pursuant to the Plan.
 
The option granted hereby shall vest in full on ________________. However, if
you have been continuously employed by the Company for at least four years prior
to the Grant Date, this option shall vest 25% each year commencing on the first
anniversary of the Grant Date until vested in full. If a Change of Control shall
occur, the option granted hereby shall vest in full upon the occurrence of such
Change of Control.
 
You may exercise your option by giving written notice to the Secretary of the
Company on forms supplied by the Company at its principal executive office,
accompanied by payment of the option price for the total number of shares you
specify that you wish to purchase.  The payment may be in any of the following
forms: (1) cash; (2) certificates representing Common Stock of the Company
having a fair market value (as defined in the Plan) on the date of exercise
equal to the option price with the delivery of such certificates to the Company
or as may otherwise made available, accompanied by an assignment of the stock to
the Company, or (3) any combinations of cash and Common Stock of the Company
valued as provided in clause (2).  Any assignment of stock shall be in a form
and substance satisfactory to the Secretary of the Company, including guarantees
of signature(s) and payment of all transfer taxes if deemed such guarantees
necessary or desirable. You may also exercise your option through a cashless
exercise transaction as permitted by the Company’s policies and procedures.
 
Your option will expire in all events on its “Expiration Date” (which is the day
prior to the tenth (10th) anniversary of the Grant Date, or, the day prior to
the fifth (5th) anniversary of the Grant Date if, as of the Grant Date, you own
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of its parent or subsidiary
corporations).  Furthermore, your option may expire prior to its Expiration Date
in the event your employment with the Company or a Company subsidiary
corporation terminates (including by death or disability) as follows:
 


 
 
·
In the event your employment is terminated by the Company (other than for Cause,
death or disability), your option will, to the extent not previously exercised
by you, terminate on the first to occur of its Expiration Date or three months
after the date on which your employment by the Company or a Company subsidiary
corporation is terminated;

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
·
In the event your employment terminates by reason of disability (as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the "Code")
or death, your option will terminate on the first to occur of its Expiration
Date or one year after such termination of employment; and

 
 
·
In the event your employment is terminated by the Company for Cause or you
voluntarily terminate employment, your option will, to the extent not previously
exercised by you, terminate on the date on which your employment by the Company
or a Company subsidiary corporation is terminated.

 
After the date your employment is terminated, you may exercise this option, if
applicable, only for the number of shares which you had a right to purchase on
the date your employment terminated.  If you are employed by a Company
subsidiary corporation, your employment shall be deemed to have terminated on
the date your employer ceases to be a Company subsidiary corporation, unless you
are on that date transferred to the Company or another Company subsidiary
corporation.  Your employment shall not be deemed to have terminated if you are
transferred from the Company to a Company subsidiary corporation, or vice versa,
or from one Company subsidiary corporation to another Company subsidiary
corporation.
 
This option is not transferable by you otherwise than by will or the laws of
decent and distribution and is exercisable, during your lifetime, only by
you.  If you die while employed by the Company or a Company subsidiary, your
legatee(s), distributee(s), executor or administrator, as the case may be, may,
at any time within one year after the date of your death (but in no event later
than ten years after the Grant Date) exercise the option as to any shares which
you had a right to purchase and did not purchase during your lifetime.  If your
employment by the Company or a Company subsidiary corporation is terminated by
reason of your becoming disabled (within the meaning of Section 22(e)(3) of the
Code and the regulations thereunder), you or your legal guardian or custodian
may at any time within one year after the date of such termination (but in no
event later than ten years after the Grant Date), exercise the option as to any
shares, which you have a right to purchase and did not purchase prior to such
termination.  Your executor, administrator, guardian or custodian must present
proof of this authority satisfactory to the Company prior to being allowed to
exercise this option.
 
Until the option price has been paid in full pursuant to due exercise of this
option and the purchases shares are delivered to you, you do not have any rights
as a stockholder of the Company.  The Company reserves the right not to deliver
to you the shares purchased by virtue of the exercise of this option during any
period of time in which the Company deems, in its sole discretion, but such
delivery would violate a federal, state, local or securities exchange rule,
regulation or law.
 
Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:
 
(1)           Until the Plan pursuant to which this option is granted is
approved by the stockholders of the Company is manner prescribed by the Code and
the regulations thereunder;
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(2)           Until this option and the optioned shares are approved and/or
registered with such federal, state or local regulatory bodies or agencies and
securities exchanges as the Company may deem necessary or desirable;
 
(3)           During any period of time in which the Company deems that the
exercisability of this option, the offer to sell the shares optioned hereunder,
or the sale hereof, may violate a federal, state, local or securities exchange
rule, regulation or law, or may cause the Company to be legally obligated to
issue or sell more shares than the Company is legally entitled to issue or sell.
 
It is the intention of the Company and you that this option shall (if possible)
be an “Incentive Stock Option” as that term is used in Section 422 of the Code
and the regulations thereunder.  In the event this option is in any way
inconsistent with the legal requirements of the Code or the regulations
thereunder for an “Incentive Stock Option,” this option shall be deemed
automatically amended as of the date hereof to conform to such legal
requirements, if such conformity may be achieved by amendment and shall, in any
other case, be treated as a Nonqualified Stock Option to the extent it does not
qualify as an Incentive Stock Option.
 
In the event you engage in a Harmful Activity (as defined in the Plan) while
employed by the Company or a subsidiary or during the period of 12 months
following termination of employment, you shall also be subject to the forfeiture
and repayment provisions described in Section 18 of the Plan.


This option shall be subject to the terms of the Plan in effect on the date this
option is granted, which terms are hereby incorporated herein by reference and
made a part hereof.  In the event of any conflict between the terms of this
option and terms of the Plan in effect on the date of this option, the terms of
the Plan shall govern.  This option constitutes the entire understanding between
the Company and you with respect to the subject matter hereof and no amendment,
modification or waiver of this option, in whole or in part, shall be binding
upon the Company unless in writing and signed by an appropriate officer of the
Company.  This option and the performance of the parties hereunder shall be
construed in accordance with and governed by the laws of the Commonwealth of
Pennsylvania.


Please sign the copy of this option and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.
 


 

 
REPUBLIC FIRST BANCORP, INC.
       
I hereby acknowledge receipt of a copy of the Plan and the foregoing agreement
and, having understood the terms and provisions thereof, hereby signify my
understanding of, and my agreement with, its terms and conditions.
       
                                                                           
                                                                          
Signature Date        

 
 
 
 3

--------------------------------------------------------------------------------

 